Pfeifer, J.,
dissenting.
{¶ 20} I am not unsympathetic to the end result in this case: a more severe punishment than if we held that the blood sample was inadmissible as evidence because it was taken outside the time limit established in former R.C. 4511.19. See Am.Sub.S.B. No. 163, 149 Ohio Laws, Part II, 3553, 3577. But the unfortunate truth is that the blood sample was taken after a time lapse more than three times longer than allowed by former R.C. 4511.19, which provided that blood samples had to be “withdrawn within two hours of the time of the alleged *327violation.” That this court at one time allowed the admission of a test based on a sample withdrawn two and a half hours after the alleged violation does not require us to allow the admission of a test based on a sample withdrawn seven hours after the alleged violation. See Newark v. Lucas (1988), 40 Ohio St.3d 100, 532 N.E.2d 130.
{¶ 21} The General Assembly must have had a reason for including a bright-line standard in R.C. 4511.19. I suggest that the General Assembly is aware that most people in the state know to a reasonable degree of certainty the level of blood alcohol that constitutes a statutory violation and that the General Assembly didn’t want that general knowledge of a per se violation to taint jurors’ consideration of an under-the-influence offense. The court’s holding today is contrary to the plain language of R.C. 4511.19, defeats whatever purpose the General Assembly had in supplying a hard time limit, and appears to be based on little more than “we did something similar once before.” I dissent and would hold that the test results were inadmissible because the sample was taken more than two hours after the alleged violation.
Moyer, C.J., concurs in the foregoing opinion.